DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 08/19/2022 have been accepted and entered.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 08/19/2022, with respect to claims 8 and 20 have been fully considered and are persuasive.  The rejection of 05/20/2022 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is shown in the rejection set forth on 05/20/2022 as Young in view of Brinen. Young in view of Brinen teaches of all the limitations of claim 8 (see rejection of claim 8 in the Final Rejection of 05/20/2022), but fails to teach of the amendments added to claim 8 on 08/19/2022 which constituted the addition of claim 13 into claim 8 and the changing of holes in claim 13 to apertures. Claim 13 was previously rejected in the Final Rejection of 05/20/2022 due to the limitation of claim 8 teaching “holes” and claim 13 further reciting “holes” within its limitation. The “wherein each hole of the plurality of holes is adjacent one bent blade of the plurality of bent blades” of claim 8 teaches that the holes are next to the bent blades, therefore the original limitations of claim 13 where rejected by the teachings of Young. However, claim 8 in the claims filed on 04/27/2022 added a further limitation reciting “wherein each bent blade of the plurality of bent blades comprises an aperture formed therethrough” teaching that there is an aperture formed directly on the blade. Therefore, the incorporation of claim 13 into claim 8 while changing the limitation of claim 13 to recite “apertures” instead of “holes” teaches that there are apertures formed directly onto the blades of baffle and where these apertures or formed in an alternating pattern between lateral sides of the baffle. Brinen is the closest known art with apertures formed directly onto the blades of the baffles, however, Brinen fails to teach where these apertures are in an alternating lateral pattern. No known art teaches of apertures formed on the baffle blades to be in an alternating pattern as taught in claim 8, and as a result claim 8 is considered to be allowable. Claims 9-12 and 14 are considered allowable based upon their dependency to claim 8. Newly added claim 21 recites the same limitations as claim 8 but with a narrower scope and as a result claims 21-22 are also considered to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762